On Rehearing
LAWSON, Justice.
This court, in line with the great weight of authority, has declared the rule that, in the absence of statute, or special conditions of hazard to motorists, there is no duty on the railway company to provide special warning or safeguards to motorists, either in the day or nighttime, to prevent collisions with cars standing on or moving across a public grade crossing. The negligence of the driver of the motor vehicle will be treated as the sole proximate cause of an injury resulting from running into a railroad car at such a crossing, unless something intervenes calling for special precautions on the part of railway em-employees; some condition of hazard that may lead to a collision, notwithstanding ordinary care on the part of the driver of the .automobile. St. Louis-San Francisco Ry. Co. v. Guthrie, 216 Ala. 613, 114 So. 215, 56 A.L.R. 1110; Southern Ry. Co. v. Lambert, 230 Ala. 162, 160 So. 262; Johnston v. Southern Ry. Co., 236 Ala. 184, 181 So. 253; Watson v. Birmingham Southern R. Co., 259 Ala. 364, 66 So.2d 903; Coe v. Louisville & N. R. Co., 272 Ala. 115, 130 So.2d 32; Lambeth v. Gulf, M. & O. R. Co., 273 Ala. 387, 141 So.2d 170. Based on the facts presented in those cases, it was considered that the presence of the train on the crossing was sufficient warning and notice of its presence.
We quoted in our original opinion from the Lambert case, supra. The quotation contains an incorrect statement to the effect that a motorist who fails to “Stop, Look and Listen” before reaching a public crossing and thereby runs into or collides with a train on the track is guilty of “contributory negligence as a matter of law.” (Emphasis supplied) The word “contributory” was inadvertently used. Under the facts of the Lambert case and the facts of the cases cited in support of the statement which we quoted, the plaintiff could not recover because there was no initial negligence on the part of the railroad. The plaintiff’s negligence did not merely contribute to his injury. It was the sole proximate cause of the injury.
In none of the cases cited above were we concerned with an automatic signaling device similar to that involved in the case at bar.
However, in the case of Southern Ry. Co. v. Lambert, supra, an ordinance of the City of Birmingham was involved. The ordinance read:
“It shall be the duty of flagmen and watchmen stationed at crossings of streets over railroads, whether there stationed voluntarily or pursuant to law, to remain at all times in full view of persons approaching said crossings, either on foot or in vehicles, and to promptly signal such persons to pass over if they can safely do so, or to stop if a train, locomotive or car is *534approaching too closely to admit of safe passage.” (Emphasis supplied)
Lambert, a city fireman, was injured when a fire truck on which he was riding ran into a flatcar of the defendant railway company standing on a street crossing. Lambert sought to recover damages of the railway company on the theory that the flagman or watchman stationed at the crossing negligently failed to give any signal to the approaching fire truck of the presence of the train on the crossing. In reversing a judgment in favor af the plaintiff on the ground that the defendants were due the affirmative charge, we said that the ordinance in question “was passed with evident regard to hazards from approaching trains” and held, in effect, that the ordinance placed no duty on the flagman or watchman to give signals to pedestrians or vehicles of the fact that a train was stopped on the crossing. In refusing to construe the ordinance as requiring that the signal be given in regard to trains stopped on the crossing, we said:
“It will be noted the Birmingham ordinance contemplates the flagman shall give both stop and go signals. Manifestly, such signals cannot be given to traffic in both directions when a train is moving or standing on the crossing. The ordinance calls for the stop signal if the ‘locomotive or car is approaching too closely to admit of safe passage.’ The ordinance was passed with evident regard to hazards from approaching trains. Maybe, while a flat car is on the crossing, the flagman could give light signals to be seen by motorists going in both directions. To do so, he would have to take a position off the track. His position should be such as to indicate the zone within which vehicles should come to a stop before reaching the danger zone. A change of position in that regard might easily increase the hazard ■ to those relying upon signals for guidance. On full reflection upon the incidents of such situation, we are impressed that a rule requiring the flagman to remain at his post, and give signals, which, in turn, would invite motorists to depend on signals, would involve greater hazards than the rule which requires motorists to look out for cars on the track, and renders their presence a sufficient warning. * * * ” (230 Ala., 165, 160 So. 264)
In the instant case we are not concerned with an ordinance or statute which by its very terms exacts a duty of a watchman or fireman as to approaching trains. Unlike the situation in the Lambert case, supra, where the watchman or flagman could not give his signal on both sides of a crossing when a train was blocking the crossing, we are here concerned with permanent automatic electric signaling devices which the railroad had apparently voluntarily erected on both sides of the railroad track, which in addition to the lights and bells thereon warned the approaching motorist to “Stop on Red Light.” Hence, we do not think our holding on original deliverance is in conflict with the Lambert case, supra.
In our original opinion we took cognizance of our holdings in Gulf, M. & O. R. Co. v. Sanders, 255 Ala. 386, 51 So.2d 531, and in Gulf, M. & O. R. Co. v. Sims, 260 Ala. 258, 69 So.2d 449, in which cases the failure of automatic signaling devices was involved. In those cases the motor vehicles were run into the side of trains already on the crossing and despite the fact that such signaling devices were involved, we applied the rule of the cases cited in the first paragraph of this opinion, where no such signals were involved.
In refusing to follow the Sims case and the Sanders case in our opinion on original deliverance, we pointed out that the rule enunciated in Birmingham Southern R. Co. v. Harrison, 203 Ala. 284, 82 So. 534, and Washington v. Birmingham Southern R. Co., 203 Ala. 295, 82 So. 545, had not been-called to our attention in briefs filed in the Sims and Sanders cases. We applied the rule of the Harrison and Washington cases.
*535In brief filed on behalf of appellee in support of its application for rehearing, able and experienced counsel insist that we erred in our opinion on original deliverance in applying the rule of the Harrison and Washington cases for the reason that the rule of those cases applies only to a situation where, as in those cases, the train was approaching but had not reached the public crossing and ran into a motor vehicle which reached the crossing before the train. It is argued that the rule of those cases does not apply to the facts of this case where the train had reached and was blocking a public crossing before it was hit by the motor vehicle.
Appellee says, in effect, that the signals were designed only to warn motorists of approaching trains and were not intended to give notice of the presence of a train on the trade, inasmuch as there is no need for such notice since the presence of the train on the track is sufficient warning of the presence of the train.
Whatever may be the purpose of maintaining automatic signaling devices bearing the warning “Stop on Red Light” at a railroad crossing, even though it be intended to merely warn travelers of approaching trains, common justice demands that it shall be so constructed and maintained that it will not lure travelers on the highway into danger. It follows that a company which does maintain such a defective system should be held liable for injuries sustained solely because of the negligent failure of the company to keep it in working condition or else give notice in some way that it was out of repair or was not working, regardless of whether the system was designed to warn travelers of the approach of trains rather than to inform them of the danger from stationary or moving cars which block the crossing. As we have already observed, ordinarily the presence of a train across a public highway is a sufficient warning of danger to a motorist who sees it, or who by the exercise of ordinary care will be presumed to have seen it. But if, through no fault of the motorist, the train is not observed, and he is injured by relying upon and reasonably acting in compliance with the signals of an automatic signaling device, the company should be liable therefor. When such signals are maintained by a company, even though the law does not require them to be installed, the traveling public has a right to rely upon the exercise of reasonable care on the part of the railroad company to keep them in good repair and in efficient working conditions. Mallett v. Southern Pacific Co., 20 Cal.App.2d 500, 68 P.2d 281; Langston v. Chicago & N. W. Ry. Co., 330 Ill.App. 260, 70 N.E.2d 852.
In our opinion, the effect of the signaling device here involved was not only to warn traffic of the approach of trains, but its nonoperation was to assure the traveler that it was safe to cross. The railroad company, owed a duty to the truck driver to exercise reasonable care to keep it in good repair and in efficient working condition. Under the evidence in this case, a question was presented for the jury’s determination as to whether the railroad company was guilty of initial negligence.
The question remains, was the appellant’s decedent guilty of contributory negligence as a matter of law ?
In the Harrison case, supra, we said that one who proceeds along a thoroughfare to a crossing when and where an automatic signal is known by him to be maintained, while entitled to place or is warranted in giving some degree of reliance upon the indication which the signal implies, must nevertheless use such care in addition as an ordinarily prudent man would exercise under like conditions; the traveler is not wholly excused while approaching the crossing from the exercise of a reasonable care and caution, such as would ordinarily' be exercised by a careful and prudent man' under similar circumstances. But it was further said in the Harrison case, supra, that the indication which the signal implied would have the effect in the case of a traveler meeting his death at such a crossing to *536invoke the presumption that such traveler was in the exercise of reasonable care and caution immediately before and at the time of the collision, unless the other evidence should rebut that presumption.
As shown in the original opinion, at the place where the collision occurred the highway was straight for more than a quarter of a mile and practically level, and there were no obstructions of any kind at or near the crossing which would interfere with the view of the crossing by one approaching it. The weather was clear, visibility was good, and the road was dry. There was no overhead light at the crossing. The engine 'into which the truck crashed was black, but it had a large “luminous” L. & N. sign on it. The engine’s headlight was on but it did not have an overhead oscillating light and there was no light in the cab of the engine. A witness for appellant testified that he did not hear any bells. The truck was traveling at a speed estimated by one witness as being thirty-five or forty miles an hour. The truck’s brake lights were seen to come on shortly before the impact. There were no skid marks left by the truck.
A witness for the defendant, one of the train crew, testified that the accident happened within five or six seconds from the time the train went across the highway.
The distance from the point where the signaling device was located to the track where the collision occurred is not shown. We cannot fairly estimate that distance from the photographs introduced in evidence, although in one photograph it is made to appear that the distance is not great.
The question is indeed a close one, but we are unwilling to say that the evidence summarized above is sufficient to overcome the presumption that decedent’s intestate was in the exercise of reasonable care and caution immediately before and at the time of the collision. Birmingham Southern R. Co. v. Harrison, supra.
We reaffirm our holding that a jury-question was presented as to the railroad’s initial negligence and the contributory negligence of the truck driver.
Application overruled.
All the Justices concur except MERRILL, J., not sitting.